DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response to the amendments and remarks filed on 14 April 2022.

Response to Amendment
Claim 4 has been canceled. Claims 1-2 and 6-7 have been amended. Claims 1-3 and 5-7 are pending. 
In response to the filing of the replacement drawing sheet, the objection to the drawing that was presented in the previous action (Non-Final Rejection filed on 14 January 2022) has been withdrawn. In response to the amendments to the claims, the objections thereto, as well as the rejections under 35 USC 112(b), are withdrawn. 

Response to Arguments
Applicant’s arguments, see Remarks, filed 14 April 2022, with respect to the rejections of claims 1 and 6 have been fully considered and are persuasive. Lee (WO 2006/009341 A1) does not specify any ratio of glycine to enzyme (Remarks, p. 6/9: “Lee is completely silent”; p. 7/9: “Lee briefly”), and Sakadume (US 7,520,912 B2) does not reasonably suggest to the practitioner of Lee to provide the claimed ratio (Remarks, p. 8/9, lines 3-7). The rejections of the claims have been withdrawn. 

REASONS FOR ALLOWANCE
Claims 1-3 and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-3 and 5-7. The concept of an air purification filter, comprising a substrate, and an enzyme and glycine supported on the substrate, wherein the enzyme includes at least one enzyme selected from the group consisting of B- 1,3-glucanase, a chitinase, a lysozyme, a protease, a glycosidase, B-galactosidase, endo-B-N-acetylglucosaminidase and endolysine, and wherein a ratio of a supported amount of the glycine to a supported amount of the enzyme (supported amount of glycine/supported amount of enzyme) is 0.2 to 2 (claim 1), and the concept of a method for producing such an air purification filter (claim 6), are considered to define patentable subject matter over the prior art.
The invention provides an air purification filter having a bactericidal property ([0005]).
The closest prior art is regarded to be Lee (WO 2006/009341 A1), which discloses an air cleaning filter (Abstract) comprising a carrier on which are coated an enzyme (p. 1, lines 3-6) and glycine (p. 4, lines 9-14); wherein the enzyme includes lysozyme, chitinase, protease, β-galactosidase, endo-β-N-acetylglucosamunidase, or endolysin (p. 3, lines 4-6). However, Lee does not discuss the relative proportions of the glycine and the enzyme. Sakadume (US 7,520,912 B2) discloses an air purification filter (Abstract) to which an enzyme is applied via a mixture (claim 1; col. 6, lines 31-39), but no guidance is given that would have led the practitioner of Lee to use the glycine/enzyme ratio that is claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GABRIEL E GITMAN/Examiner, Art Unit 1772